DISSENT and Opinion Filed March 6, 2020




                                  S In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-18-01333-CV

   IN RE BRUCE BISHOP, ASHLEY HUTCHESON, DALLAS COUNTY
         REPUBLICAN PARTY, AND MISSY SHOREY, Relators

          Original Proceeding from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-14298

   OPINION DISSENTING FROM WITHDRAWAL OF OPINION

                           Before the Court En Banc
                     Dissenting Opinion by Justice Whitehill

      Because the underlying suit has been dismissed with prejudice by the parties’

agreement, the case is moot and we no longer have subject matter jurisdiction. See

Williams v. Lara, 52 S.W.3d 171, 185 (Tex. 2001) (courts lack jurisdiction over

moot claims); In re Eui-Tak Shin, No. 05-16-00277-CV, 2016 WL 3006311, at *1

(Tex. App.—Dallas May 23, 2016, orig. proceeding) (parties’ settlement mooted

mandamus proceeding). Therefore, the proper disposition is to vacate our prior

judgment and dismiss the proceeding without reaching the merits. See Speer v.

Presbyterian Children’s Home & Serv. Agency, 847 S.W.2d 227, 230 (Tex. 1993).
      Instead, an en banc majority retreats from the panel opinion by withdrawing

it and dismisses the case.      Why withdraw the opinion unless it is to signal

disapproval? But we lost subject matter jurisdiction to rule on the merits when the

case became moot. Since we no longer have subject matter jurisdiction, the en banc

court should not withdraw the panel opinion.

      Accordingly, I dissent.




                                               /Bill Whitehill/
                                               BILL WHITEHILL
                                               JUSTICE

Bridges, J., joins this dissenting opinion


181333HD.P05




                                             –2–